Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application is a CON of 16/540,058 08/14/2019 PAT 11186585 and claims benefit of 62/719,417 08/17/2018 and claims benefit of 62/885,311 08/11/2019.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 16/540,058, 62/719,417  and 62/885,311 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claim 1 is drawn to naloxone or nalbuphine “modified with a lipophilic moiety with at least two conjugated double bonds”.  The previous application described a particular lipid with the structure of Formula I as in original claim 1 of the ‘058 application:

    PNG
    media_image1.png
    151
    486
    media_image1.png
    Greyscale

The instant claims 1-3, 7-11, 15-17 are drawn to lipid moieties“modified with a lipophilic moiety with at least two conjugated double bonds” which lie outside the description in the prior filed application and as such the prior filed applications fail to provide written description for these claims.  With regard to claims 2-3, 10-11, 16-17, since there are a number of ways to attach hexadienoate to an opioid other than through an ester -OY bond in the Formula I above, these claims are also not supported since the point of attachment is ambiguous and includes points other than those of Formula I.  Since new subject matter has been added, this application is appropriately classified as a continuation-in-part (CIP) of the prior application. The 62/719,417 application in claim 2 only mentions the opioids nalbuphine and buprenorphine.  Naloxone is not mentioned. The elected species, NX-90, a naloxone conjugate, and is not disclosed in the 62/719,417 application.  The 62/885,311 application does disclose NX-90.  For these reasons the priority date afforded claims 1-3, 7-11, 15-17 is the filing of the instant application July 1, 2021, while claims 4-5, 12-13, 18-19 are afforded the priority date of the 62/885,311 application of 08/11/2019.  Claims 6, 14, 20 are afforded the prior date of the 62/719,417 application of 08/17/2018.
Response to Restriction Election
3.	Applicant’s election of the species, NX-90, in the reply filed on October 30, 2022 is acknowledged. The election was made with traverse on the grounds that there is no search burden. According to the arguments the claims are limited to either compound NX-90 or NB-33, which were allowed in the parent application.  While claim 5 and 6 are limited to these compounds, claim 1 is drawn to naloxone or nalbuphine “modified with a lipophilic moiety with at least two conjugated double bonds” and is not so limited.  The language of the claim is also ambiguous as to how the opioid is modified and it is not clear that the modification is necessarily a chemical modification, meaning that the claims embrace nalbuphine and naloxone compositions with a lipophilic moiety with at least two conjugated double bonds, which is an enormous number of known compounds.  Searching a combination of these lipids with naloxone or nalbuphine is an enormous undertaking since no structural information is present regarding this lipid other than the presence of two conjugated double bonds. According to applicants’ representative claims 1-5, 7-13, 15-19 read on the elected species. As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  Accordingly, claims 6, 14, 20 which do not read on the elected species are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3, 7-11, 15-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nikonov US 20200055864. Nikonov discloses the elected species of NX-90 (Figure 11B, page 18 Table 8 paragraph [00136] ff.). Other conjugates of hexadienoates of generic Formula I on page 4 paragraph [0070] are also disclosed and both naloxone and nalbuphine are mentioned, the former being the NX series of compounds and the later the NB compounds mentioned throughout the disclosure and at table 7. According to page 4 paragraph [0071] – [0078] the compounds are used to treat the claimed diseases. This method is also the subject of claim 6 and 17-20.
5.	Claim(s) 1, 7-8, 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shevchuk WO 2003070191. Shevchuk on page 20 discloses opioid antagonist conjugates to various acyl groups:

    PNG
    media_image2.png
    362
    824
    media_image2.png
    Greyscale

Both nalbuphine and naltrexone are in the list of 8 possible opioid antagonists.  The R group is described as a number of groups bearing conjugated double bonds including at line 15 on page 15:

    PNG
    media_image3.png
    368
    871
    media_image3.png
    Greyscale

Each embodiment reading on the instant claims will be discussed below. Maleic acid has more than two conjugated double bonds, two carbonyl and one olefin, as do the hydroxymaleic acids listed on page 11:

    PNG
    media_image4.png
    453
    736
    media_image4.png
    Greyscale

The specific compound on page 23 lines 21 ff: underlined below are compounds of claim 1:

    PNG
    media_image5.png
    569
    929
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    224
    688
    media_image6.png
    Greyscale

Benzoyl, p-nitrobenzoyl, p-anisolyl, and p-toluyl all have at least two conjugated double bonds, three in the benzene ring and one in the carbonyl, the para nitro group provides at least one more.  
The underlined specific compounds at page 20 line 28 ff are compounds of claim 1.

    PNG
    media_image7.png
    217
    817
    media_image7.png
    Greyscale

In addition, the toulenesulfonyl compounds also contain at least two conjugate double bonds an aromatic benzene ring has three and the sulfonyl has two which are conjugated to the phenyl ring.

    PNG
    media_image8.png
    302
    772
    media_image8.png
    Greyscale

Methods of treating pain are disclosed on page 30-31. Since claim 7 only specifies that the skin disorder may be a specific skin disorder and does not limit the disorder to a skin disorder it does not exclude pain, moreover skin disorders like pruritis are painful.  The claim 8 has a similar issue since a certain locomotive disorder is specified as the locomotive disorder, but the list in claim 1 is not limited by identifying specific conditions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claim(s) 2-5, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevchuk WO 2003070191 as applied to claims 1, 7-8, 15 above in further view of Mickle WO 2018191472 A1, Thottathil US 20170152266 A1 AND Thottathil US 20170196851 A1. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art:  
Shevchuk WO 2003070191 teaches naloxone conjugated various lipophilic acids including various benzoic acids, maleic acids as discussed above for treating pain. In addition Shychuck uses other acid conjugates of C1-C6 acids and longer chain alkylene acids including oleic, linoleic, palmitoyl and linolenic.
Mickle teaches prodrug acyl conjugates of levorphanol with hexadienoate bound at the 3-position as Formula I.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Mickle on page 25 lists sorbic acid as an envisioned oxoacid conjugate.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Thottathil ‘266 teaches Formula 9 on page 9 where R is sorbate where the opioid is oxycodone. Sorbate is hexadienoate.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Thottathil  US ‘851 teaches the sorbate conjugates on page 20, where the acid is “sorbic acid” which is hexadienoate.  The opioid is codeine, dihydrocodeine, buprenorphine, hydrocodeine, morphine and hydromorphone.  These are also the compounds of Formula 8 on page 10 where R is sorbate. 
B)	Ascertaining the differences between the prior art and the claims at issue.
The difference between the prior art and the instant claims is replacement of one opioid with another in the hexadienoate opioid prodrug compounds.  While Mickle made levorphanol-hexadienoate prodrugs and Thottathil used oxycodone, codeine, dihydrocodeine, buprenorphine, hydrocodeine, morphine and hydromorphone, the elected species is the conjugate of naloxone to hexadienoate.  
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.    The compounds of the claims at hand are analogs of old compounds.  One of ordinary skill would be motivated to make the compounds of the invention because he would expect the compounds to have function the same.  Both Mickle and Thottathil have already disclosed the sorbate prodrugs of various opioid ligands, and there is no invention in selecting another opioid for conjugation. Since Shevchuk WO 2003070191 teaches naloxone conjugated with various lipophilic acids, swapping out one lyophilic acid for another is also prima facie obvious.    Given the teachings of the prior art collectively the claims are prima facie obvious.
7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevchuk WO 2003070191 and Kim “Reducing the harm of opioid overdose with the safe use of naloxone: a pharmacologic review” Expert Opinion on Drug Safety, 2015, 14:7, 1137-1146. Shevchuk WO 2003070191 teaches treating pain with naloxone conjugated to various lipophilic acids including various benzoic acids, maleic acids as discussed above.  Shevchuk does not teach the treatment or prevention of opioid overdose.  Kim explains that  “Naloxone, an N-allyl derivative of oxymorphone and thebaine (a pharmaceutical precursor for certain opioids), was synthesized in 1960 as the first pure competitive opioid receptor antagonist and introduced into clinical use in 1967 (Figure 1) [11,12]. It possesses a strong affinity for the μ-receptor and readily reverses the central and peripheral effects of both exogenous and endogenous opioids [13-15]. Naloxone showed minimal adverse effect when administered in the absence of opioids, and unlike nalorphine and levallorphan, does not produce ventilatory depression regardless of dose [14,16,17]. As a result, naloxone rapidly emerged as the preferred agent to reverse opioid toxicity [10,18].” Since the naloxone conjugates of Shevchuk were used in the same manner as naloxone to treat pain, it would be obvious to use them in methods other than treating pain including treating and preventing opioid overdose as described by Kim.
8.	Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shevchuk WO 2003070191 AND Kim as applied to claim 9 above in further view of Mickle WO 2018191472 A1, Thottathil US 20170152266 A1 AND Thottathil  US 20170196851 A1. The same rationale as applied in the 103 rejection of claims 2-5, 16-19 over Shevchuk WO 2003070191 as applied to claims 1, 7-8, 15 above in further view of Mickle WO 2018191472 A1, Thottathil US 20170152266 A1 AND Thottathil  US 20170196851 A1 applies here.  One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have the same function.  Both Mickle and Thottathil have already disclosed the sorbate prodrugs of various opioid ligands, there is no invention in selecting another opioid for conjugation. Since Shevchuk WO 2003070191 teaches naloxone conjugated various lipophilic acids, swapping out one opioid ligand for another in the prior art hexadienoate-opioid ligand paradigm is prima facie obvious.    Given the teachings of the prior art collectively the claims are prima facie obvious.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-5, 7-8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating opioid addiction, pruritis, pain and a dyskinesia associated with Tourette’s syndrome, it does not reasonably provide enablement for treating all skin disorders, addictions, or locomotive disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and used the invention commensurate in scope with these claims.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” The factors include those of In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), summarized as follows:
The claims are extremely broad encompassing diseases described only as  “skin disorder”, “an addiction”, or “locomotive disorder”. A locomotive disorder is a movement disorder. Chorea is irregular, rapid, uncontrolled, involuntary, excessive movement and is symptom of many unrelated diseases. Such diseases include: Sydenham's chorea, Rheumatic chorea, Huntington's disease, Wilson’s disease, Tremor, primary ciliary dyskinesia, biliary dyskinesia, Meige's syndrome, idiopathic Parkinson's disease, Parkinson syndromes, dystonic syndromes, extrapyramidal motoric adverse effects of neuroleptics, tremor, Gilles de la Tourette syndrome, ballism, myoclonus, restless legs syndrome, multiple system atrophies (MSA), Steele-Richardson-Olszewski syndrome (progressive supranuclear palsy), cortico-basal degeneration, olivo-ponto cerebellar atrophy or Shy Drager syndrome, Myoclonus, multiple sclerosis, Alzheimer's disease, Subacute sclerosing panencephalitis, cortical-basal ganglionic degeneration (CBGD or CBD), Creutzfeldt-Jakob disease (CJD), cerebral palsy, chorea of pregnancy, medication-induced movement disorders, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias (FAPED), epilepsy and hiccups. Skin diseases include things like skin cancers, scabies, leprosy, bullous disease, collagen vascular diseases, sarcoidosis, Sweet's disease, pyoderma gangrenosum, Type I reactive leprosy, capillary hemangiomas, contact dermatitis, atopic dermatitis, lichen planus, exfoliative dermatitis, erythema nodosum, hormonal abnormalities (including acne and hirsutism), as well as toxic epidermal necrolysis, erythema multiforme, cutaneous T-cell lymphoma, discoid lupus erythematosus, lichen panuseczema, bullous disease, alopecia areata, alopecia totalis, alopecia subtotalis, alopecia universalis, alopecia diffusa, atopic dermatitis, contact dermatitis, and allergic dermatitis lupus erythematodes of the skin, lichen planus, dermatomyositis of the skin, atopic eczema, morphew, scleroderma, psoriasis vulgaris, psoriasis capitis, psoriasis guttata, psoriasis inversa, ophiasis-type alopecia areata, androgenetic alopecia, allergic, irritative or other contact eczema, pemphigus vulgaris, pemphigus foliaceus, pemphigus vegetans, scar-forming mucosal pemphigoid, bullous pemphigoid, mucosal pemphigoid, dermatitis, dermatitis herpetiformis duhring, urticaria, necrobiosis lipoidica, erythema nodosum, lichen vidal, prurigo simplex, prurigo nodularis, prurigo acuta, linear IgA dermatosis, polymorphic light dermatosis, solar erythema, lichen sclerosis et atrophicans, exanthema of the skin, drug exanthema, purpura chronic progressiva, dihidrotic or other eczema, fixed drug exanthema, photoallergic skin reaction, lichen simplex erioral dermatitis or graft-versus-host disease, neurodermatitis, keloids, hypertrophic scars Darier's disease, pyoderma gangrenosum, toxic epidermal necrolysis, exfoliative dermatitis, erythema nodosum, hirsutism, keratosis follicularis and pemphigus vulgaris; paraneoplastic pemphigus; aphthous stomatitis; epidermolysis bullosa, bullous congenital icthyosiform erythroderma and Dowling-Meara type; pachyonychia congenita; hyperkeratosis, including epidermolytic hyperkeratosis; icthyosis, including icthyosis bullosa of Siemens and icthyosis vulgaris; palmoplantar keratoderma, including epidermolytic and non-epidermolytic palmoplantar keratoderma; pachyonychia congenita, including Jadassohn-Lewandowsky type; white sponge nevus; tricho-dento-osseous syndrome; tooth agenesis; autosomal dominant craniosyntosis, including Boston type; Papillon-Lefevre syndrome; Haim-Munk syndrome; prebubertal periodontis; sunburn,eczema; erythema, including erythema multiforme and erythema multiforme bullosum (Stevens-Johnson syndrome); leukocutoclastic vasculitis, allergic contact dermatitis, pemphigus vulgaris, erythema multifome; lupus erythematosus; lichen planus; linear IgA bullous disease (chronic bullous dermatosis of childhood); loss of skin elasticity; fragility of the epidermis; ulcerations, including chronic ulcerations, diabetes-associated ulcerations and mucosal surface ulcers; neutrophilic dermatitis (Sweet's syndrome);  psoriasis; pyoderma gangrenosum; acne; acne rosacea; toxic epidermal necrolysis. pigmentation or scarring of the skin, psoriasis, hircus, body odor or osmidrosis contact dermatitis, plant dermatitis or insect bites, dermal pruritis, drug rash, a  chilblain, erythroderma,  tinea (tinea versicolor), suppurative skin diseases, pressure sores, palmoplantar pustulosis, lichen planus, lichen nitidus, pityriasis rubra pilaris, pityriasis rosea, erythema (including polymorphic exudative erythema, erythema nodosum and annulare centrifugum), chronic discoid lupus erythematosus, drug rash and toxic rash, alopecia areata, burns (including scars and keloids), pemphigus, Duhring dermatitis herpetiformus  (including pemphigoid), seborrheic dermatitis, dermal stomatitis, Candidiasis (including interdigital erosion, intertrigo, dermal Candidiasis, infantile parasitic erythema, perionychia Candidiasis). Thus, the scope is broad. 
	There is not a basic causal link between the majority of the diseases listed and the pharmacology of naloxone and nalbuphine.  The application has provided no working examples of the treatment of any disease.  The specification makes the following comments regarding the utility, but offers no new information outside of what was already known about the two compounds:

    PNG
    media_image12.png
    135
    703
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    143
    682
    media_image13.png
    Greyscale

The clinical benefit of naloxone and nalbuphine in the all diseases mentioned above has never been demonstrated. Naloxone is a non-selective and competitive opioid receptor antagonist. Naloxone's binding affinity is highest for the μ-opioid receptor (MOR), then the δ-opioid receptor (DOR), and lowest for the κ-opioid receptor (KOR). Nalbuphine is a mixed agonist/antagonist. Nalbuphine binds with high affinity to the MOR and KOR, and has relatively low affinity for the DOR. It behaves as a moderate-efficacy partial agonist (or mixed agonist/antagonist) of the MOR and as a high-efficacy partial agonist of the KOR. Nalbuphine has weak or no affinity for the sigma receptor(s) (Ki > 100,000 nM).
Each of the movement disorders above has distinct etiologies and clinical manifestations.  Sydenham's chorea (SC) is caused by bacteria and “SC has been proposed as having an immune-mediated and perhaps autoimmune pathogenesis (Dale, 2003).” [Church, Andrew J. and Giovannoni, Gavin “Poststreptococcal movement disorders” in Neuroimmunology in Clinical Practice Eds. Bernadette Kalman and Thomas H. Brannagan III Blackwell: 2008 Chapter 21, 240-250.]  CJD is a prion disease, Epilepsy is genetic.   “Epilepsy is a broad group comprising over 50 syndromes encompassing illnesses with multiple aetiologies and widely varied clinical manifestations and are an important health problem.” [Reid “Epilepsy, energy deficiency and new therapeutic approaches including diet” Pharmacology & Therapeutics 144 (2014) 192–201] “For centuries, trial and error has not brought us closer to an effective remedy for persistent hiccups. There is probably no disease which has had more forms of treatment and fewer results from treatment than has intractable hiccups.” [Fodstad et. al. “Intractable singultus: a diagnostic and therapeutic challenge” British Journal of Neurosurgery 1993, 7, 255-262, page. 259]. CBD can give apraxia, alien limb phenomenon, cortical sensory loss, aphasia, myoclonus, bradykinesia, rigidity, dystonia, tremor, memory impairment and/or personality/behavioral changes.   No information is provided to treat any of these disorders.  There is good evidence that naltrexone fails to treat dyskinesias associated with L-DOPA induced motor complications in Parkinsons patients. “Naltrexone as compared with placebo did not demonstrate any significant change in motor function in either group. These negative clinical results do not support a significant role of endogenous opioid systems in the pathophysiology of motor impairment in Parkinson's disease. It actually causes symptoms,” [Rascol “Naltrexone, an opiate antagonist fails to modify motor symptoms in patients with Parkinson’s disease.” Mov Disord. 1994;9:437–44.]  (abstract). In Parkinsonian (MPTP) monkeys, we observed an increase in the dyskinetic response to dopaminergic agents when combined with opioid antagonists (naloxone or naltrexone) while morphine, attenuated the dyskinetic response.”  [Samadi “Dyskinesias occur in response to saline and naltrexone alone after priming with combination of dopaminergic agents and naltrexone in the  MPTP  parkinsonian  monkeys.”  Neurobiol  Dis.  2005;19:266–272.] “Our results show that coadministration of naloxone or naltrexone with dopaminergic agents leads to a significant increase in the severity of dyskinesias without noticeable effect on the antiparkinsonian efficacy of the treatment” [Samadi P, Gregoire L, Bedard PJ. Opioid antagonists increase the dyskinetic response to dopaminergic agents in parkinsonian monkeys: interaction between dopamine and opioid systems. Neuropharmacology, 2003, 45:954–963.]
There is some limited evidence that the compounds could treat Tourette’s syndrome.   “Several case reports [81, 220–222] and a randomized, double-blind, placebo-controlled study involving 10 adults with TS suggest that tic reduction may be achieved with naloxone [129], an opioid receptor antagonist. Some studies indicated that difference in response to naloxone in TS subjects may be based on a dose–response effect [38, 276].” [Roessner “European clinical guidelines for Tourette syndrome and other tic disorders.” Part II: pharmacological treatment Eur Child Adolesc Psychiatry (2011) 20:173–196 page 183.] See also van Wattum PJ, Chappell PB, Zelterman D, Scahill LD, Leckman JF (2000) “Patterns of response to acute naloxone infusion in Tourette’s syndrome”. Mov Disord 15:1252–1254.
	The causes of addiction are diverse and include various chemical substances and can include foods, drugs, gambling, shopping and other behaviors. Substance abuse disorders are caused by a number of different drugs and cause a variety of psychological symptoms including substance-induced delirium, substance-induced persisting dementia, substance-induced persisting amnestic disorder, substance-induced psychotic disorder, substance-induced mood disorder, substance-induced anxiety disorder, hallucinogen persisting perceptual disorder, substance-induced sexual dysfunction, substance-induced sleep disorder.  Abstinence from the drug and psychotherapy is often recommended. Care is often palliative with management of withdrawal symptoms.  Some drugs like benzodiazepines are used to calm anxiety. Certain drugs may be used to treat opioid addition by mimicking the effect of the drug without perpetuating drug seeking.  Some drugs like disulfiram may make taking the drug less pleasant.  These treatments rely on certain drug actions.  Naloxone is an antagonist for treating opioid drug addicts, “Naloxone, an N-allyl derivative of oxymorphone and thebaine (a pharmaceutical precursor for certain opioids), was synthesized in 1960 as the first pure competitive opioid receptor antagonist and introduced into clinical use in 1967 (Figure 1) [11,12]. It possesses a strong affinity for the μ-receptor and readily reverses the central and peripheral effects of both exogenous and endogenous opioids [13-15]. Naloxone showed minimal adverse effect when administered in the absence of opioids, and unlike nalorphine and levallorphan, does not produce ventilatory depression regardless of dose [14,16,17]. As a result, naloxone rapidly emerged as the preferred agent to reverse opioid toxicity [10,18].” [Kim ibid.]. While this compound could treat opioid drug addicts there is no evidence that it could treat addicts addicted to cocaine, marijuana, amphetamines or other drugs.  There is no evidence that it could treat kleptomania, gambling, shopping addiction and so on.  These addictions involve dopamine receptors and reward circuits independent of the opioid system.
There is no evidence that the compounds could treat skin cancers and all the other diseases listed above since they have no anti-cancer properties. According to Phan “Antipruritic treatment with systemic m-opioid receptor antagonists: A review” J AM ACAD DERMATOL VOLUME 63, NUMBER 4, 2010 page 680 mu antagonists could treat pruritis. 
Presumably to use this invention one would need to test them against all the various diseases in animals or humans.  There is some direct evidence that the compounds would no work on certain movement disorders, addictions and skin diseases.  It is clear that one could not use this invention that has no working examples in this unpredictable art without undue experimentation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.	Claims 1-5, 7-13, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,186,585. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is drawn to the elected species of claim 5, 13, 19 and claim 2 is a composition thereof.  Claim 3 is drawn to the species in claim 6, 14, 20 which is a compound of instant claim 1, where the lipid moiety is dienotate and claim 4 is a composition thereof. One could not practice the method of the instant claims without those compounds.  The method of the instant claims is disclosed in the specification of the ‘585 patent at column 7 lines 65 to column 8 line 40. Such a disclosure in the specification makes the method obvious over the compound and composition claims; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application as a divisional and as such the safe harbor provision of 35 U.S.C 121 do not apply to the relationship of continuation.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625